Citation Nr: 1635350	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder (claimed as right knee retropatellar pain syndrome as secondary to service-connected residuals of cold injury, right foot with neuropathy) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder (claimed as left knee retropatellar pain syndrome as secondary to service-connected residuals of cold injury, right foot with neuropathy) and, if so, whether service connection is warranted.

3.  Entitlement to service connection for plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied service connection for bilateral knee disorders and plantar fasciitis.

While the July 2011 rating decision did not address the new and material aspect of the Veteran's bilateral knee claims, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claims.  

Also, while the Veteran did not perfect an appeal of the denial of service connection for plantar fasciitis, as discussed in greater detail below, the issue of entitlement to service connection for plantar fasciitis has been reasonably raised and is encompassed within the scope of the instant appeal as a component of the claim of entitlement to service connection for a bilateral knee disorder.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).  Consequently, it is listed on the title page and is being remanded for further action.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The reopened issues of entitlement to service connection for right and left knee disorders along with the issue of entitlement to service connection for plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in April 1997, the RO denied the Veteran's claim of entitlement to service connection for pain of the knees.

2.  Evidence added to the record since the final April 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral knee disorders.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied service connection for pain of the knees is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1997) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim of entitlement to service connection for pain of the knees was denied by an April 1997 decision.  At such time, the RO found that the evidence received failed to establish any relationship between pain in the knees and the Veteran's military service and that the Veteran had failed to submit a well-grounded claim.  As such, the RO denied service connection for pain of the knees.  

In April 1997, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for pain of the knees was received until March 2010, when VA received his application to reopen such claim. Therefore, the April 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1997) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for pain of the knees was received prior to the expiration of the appeal period stemming from the April 1997 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, no additional records have been received since the April 1997 rating decision  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, at the time of the April 1997 rating decision, the evidence of record included the Veteran's service treatment records which were negative for complaints or treatment for bilateral knee pain.  

Relevant evidence received since the April 1997 rating decision includes VA treatment records showing an impression of bilateral knee arthralgia beginning June 2008, a May 2011 VA examination report noting a diagnosis of PFPS (patellofemoral pain syndrome) of the bilateral knees, as well as a September 2010 statement from Dr. F.D.M. (the Veteran's private physician) relating the Veteran's bilateral knee problems due to a change in gait caused by in-service foot problems.  

The Board finds that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claims.  Specifically, the newly received evidence provides evidence of a current disability of the bilateral knees.  The newly received evidence also provides a new theory of entitlement to service connection for a bilateral knee disorder not previously considered, namely whether the Veteran's bilateral knee disorder was caused or aggravated by his service-connected bilateral foot disorders.  As the claim for service connection for pain of the knees was previously denied based on the absence of a current disability of the knees, and the newly received evidence shows a current bilateral knee disability, this new evidence supports a previously unestablished fact necessary to substantiate the underlying claims and raises a reasonable possibility of substantiating such claim.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claims of entitlement to service connection for right and left knee disorders are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened; the appeal is granted to this extent only.


REMAND

Initially, with regard to the plantar fasciitis issue, as above, the Veteran has reasonably raised a claim for direct service connection for plantar fasciitis pursuant to DeLisio.  In DeLisio, 25 Vet. App. at 53-54, the Court found that if the evidence reasonably indicates that the cause of a claimed condition is a different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the underlying condition is related to service.  If it is determined that the underlying causal condition is, in fact, due to service, then the claim of service connection reasonably encompasses that causal condition.  The Veteran need make no further filings to initiate a claim of service connection for that condition.  25 Vet. App. at 53-54. 

In a September 2010 statement the Veteran's treating physician, Dr. F.D.M., wrote that the Veteran developed frostbite of both feet during his military service and, since that time, he had developed peripheral neuropathy.  Dr. F.D.M. wrote that the Veteran was still having a lot of problems with his feet and was now having problems with his knees.  Dr. F.D.M. wrote that he had reviewed the Veteran's in-service medical records and that the Veteran was diagnosed on active duty as having plantar fasciitis.  Dr. F.D.M. also wrote that the Veteran's plantar fasciitis had changed his gait resulting in problems with his knees.  While a May 2011 VA examiner opined that the Veteran's plantar fasciitis was not related to the Veteran's complications of frostbite, the examiner did not comment on the September 2010 statement from Dr. F.D.M. relating the Veteran's plantar fasciitis to his military service on a direct basis.  As such, a new medical opinion is necessary on remand.  

Also, as above, Dr. F.D.M. wrote in his September 2010 statement that he had reviewed the Veteran's in-service medical records which showed that the Veteran was diagnosed with plantar fasciitis during his military service.  However, a review of the available service treatment records is negative for a diagnosis of plantar fasciitis during the Veteran's military service.  On remand, an attempt should be made to obtain any outstanding service treatment records, to include records reviewed by Dr. F.D.M. in preparing his September 2010 statement.

With regard to the bilateral knee issues, the Board notes that a May 2011 VA examiner noted that PFPS is not a complication of frostbite.  The examiner also noted that the Veteran's service treatment records are negative for complaints of knee pain in service and the first documented knee pain is dated in June 2008 when the Veteran was seen for a blunt trauma to the left knee.  The examiner finally noted that the Veteran's job as a mail carrier required him to walk four hours per day (approximately three miles) and that this was the more likely cause of his difficulty in managing plantar fasciitis and knee pain.

The Board finds that the May 2011 VA opinion is inadequate for a few reasons.  First, the opinion is based on factual inaccuracy.  While the May 2011 VA examiner noted that the first complaint of knee pain is dated in June 2008, the examiner did not consider VA treatment records showing complaints of right knee pain with a normal X-ray in May 1989.  Nor did the examiner consider the fact that the Veteran submitted a claim for service connection for pain in the knees in February 1997.  Second, the May 2011 opinion does not consider the September 2010 statement from Dr. F.D.M. regarding bilateral knee disorders due to an altered gait caused by the Veteran's bilateral foot disorders.  As such, a new medical opinion is necessary on remand.
	
Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include any outstanding VA records dated since October 2013.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed bilateral knee disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include any outstanding VA records dated since October 2013.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding service treatment records, particularly records purportedly reviewed by Dr. F.D.M. in preparing the September 2010 statement regarding an in-service diagnosis of plantar fasciitis.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed plantar fasciitis and bilateral knee disorders.  The paperless record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all current diagnoses of the knees and feet, to include bilateral PFPS of the knees and plantar fasciitis.

(B)  For each currently diagnosed knee and/or foot disorder, the examiner should then render an opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that such disorder is related to the Veteran's military service.  Significantly, the examiner shoulder consider the September 2010 statement from Dr. F.D.M. indicating that the Veteran was first diagnosed with plantar fasciitis during his military service.

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed knee or foot disorder is caused OR aggravated (i.e., permanently increased in severity beyond the nature progression) by a service-connected disability, to include residuals of frozen feet to include neuropathy.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  Significantly, the examiner should consider the September 2010 statement from Dr. F.D.M. regarding bilateral knee disorders due to an altered gait caused by the Veteran's bilateral plantar fasciitis.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  Specifically, the examiner shoulder consider the May 1989 VA treatment records showing complaints of right knee pain but a normal x-ray examination and the Veteran's February 1997 claim for service connection for pain of the knees.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


